t c summary opinion united_states tax_court regina lynn petitioner v commissioner of internal revenue respondent docket no 503-07s filed date regina lynn pro_se charles j graves for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year at issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the issues for decision are as follows whether petitioner is entitled to dependency_exemption deductions for her adult friend and her adult friend’s grandchild we hold that she is not whether petitioner is entitled to an earned_income_credit we hold that she is not whether petitioner is entitled to the additional_child_tax_credit we hold that she is not whether petitioner’s filing_status is head_of_household as claimed on the return or single as determined in the notice_of_deficiency we hold that petitioner’s filing_status is single the adjustment made by respondent to the amount of the standard_deduction is a purely mechanical matter that is solely dependent on petitioner’s proper filing_status background all of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and attached exhibits at the time the petition was filed petitioner resided in the state of kansas petitioner timely filed a form 1040a u s individual_income_tax_return for on her return petitioner listed her occupation as custodian and reported total income also adjusted_gross_income of dollar_figure all of which was attributable to wages received from temporary employment corp of topeka kansas on her return petitioner claimed dependency_exemption deductions for two individuals kim holter ms holter who petitioner described as her fosterchild and z s who petitioner also described as her fosterchild in actuality ms holter is an unrelated friend of petitioner ms holter who was born in was not determined to be disabled in by when this case was called from the calendar for trial petitioner did not appear nor was her absence excused counsel for respondent sought to move to dismiss for lack of prosecution the court however declined to entertain such a motion because the parties had previously executed a stipulation of facts essentially the court regards this case as one submitted without trial pursuant to rule a the court identifies minors only by their initials rule a on her return petitioner identified z s by the child’s complete name kansas social rehabilitation services z s who was born in is ms holter’s grandchild z s is unrelated to petitioner and has not been legally adopted by her also on her return petitioner claimed an earned_income_credit of dollar_figure and an additional_child_tax_credit of dollar_figure in support of the earned_income_credit petitioner attached schedule eic earned_income_credit on which she identified ms holter and z s as her qualifying children petitioner also checked the box indicating that ms holter was permanently_and_totally_disabled during some part of in support of the additional_child_tax_credit petitioner attached form_8812 additional_child_tax_credit only z s was identified as a qualifying_child finally petitioner filed her return as a head_of_household and claimed the standard_deduction in the amount consistent with that filing_status during ms holter received dollar_figure in food stamps and dollar_figure in cash benefits from the state of kansas for herself and z s during petitioner paid cash rent of dollar_figure per month the balance of her rent dollar_figure per month was satisfied by work performed at the apartment complex in the notice_of_deficiency respondent disallowed petitioner’s two dependency_exemption deductions the earned_income_credit and the additional_child_tax_credit respondent also changed petitioner’s filing_status to single and adjusted the amount of the standard_deduction accordingly i burden_of_proof discussion we begin by noting that the submission of a case fully stipulated does not alter the burden_of_proof the requirements otherwise applicable with respect to adducing proof or the effect of failure of proof rule b generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a this principle was firmly established by the united_states supreme court as early as and has been reaffirmed by the supreme court as recently as see 503_us_79 290_us_111 although sec_7491 may serve to shift the burden_of_proof to the commissioner that section has no application to the present case in view of the fact that petitioner has not asserted its applicability petitioner has failed to demonstrate that she maintained all requisite records and that she cooperated fully with reasonable requests by respondent see sec_7491 and petitioner failed to introduce credible_evidence sufficient to establish a prima facie case see sec_7491 further deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction or credit claimed rule a 308_us_488 292_us_435 likewise the taxpayer is obliged to demonstrate entitlement to an advantageous filing_status such as head_of_household smith v commissioner tcmemo_2008_229 ii dependency_exemption deductions sec_151 authorizes an exemption for each individual who is a dependent of the taxpayer for the taxable_year the term dependent is defined in sec_152 generally the term means a qualifying_child or a qualifying_relative see sec_152 and b an individual is a qualifying_child if a number of specific requirements are satisfied see sec_152 among those requirements are the relationship requirement sec_152 f and the age requirement sec_152 the relationship requirement is satisfied if the individual is either a child of the taxpayer or a descendant of such a child sec_152 or a sibling or step-sibling of the taxpayer or a descendant of such a sibling or step-sibling sec_152 the age requirement is satisfied if the individual has not attained the age of or is a student who has not attained the age of sec_152 the age requirement is deemed to be satisfied in the case of an individual who is permanently_and_totally_disabled at any time during the taxable_year sec_152 an individual is a qualifying_relative if a number of specific requirements are satisfied as relevant herein an individual is a qualifying_relative if the individual although unrelated by blood or marriage to the taxpayer has the same principal_place_of_abode as the taxpayer and is a member of the taxpayer’s household for the entire taxable_year the individual’s gross_income for the taxable_year is less than the exemption_amount dollar_figure for the individual receives over half of his or her support from the taxpayer for the taxable sec_152 incorporates the definition of permanent and total disability as set forth in sec_22 the latter section defines that term as follows an individual is permanently_and_totally_disabled if he is unable to engage in any substantial_gainful_activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than months an individual shall not be considered to be permanently_and_totally_disabled unless he furnishes proof of the existence thereof in such form and manner and at such times as the secretary may require year and the individual is not a qualifying_child of any other taxpayer clearly ms holter was not a qualifying_child of petitioner in as an unrelated individual born in who was not shown to be disabled ms holter did not satisfy either the relationship requirement or the age requirement of sec_152 and neither was z s a qualifying_child of petitioner in as an unrelated individual not legally adopted by petitioner z s did not satisfy the relationship requirement of sec_152 on the basis of the limited record before us it appears that z s may have been a qualifying_child of ms holter in if so then z s could not be a qualifying_relative of petitioner for that year see sec_152 we consider next whether ms holter was a qualifying_relative of petitioner in the record demonstrates that ms holter received welfare benefits for herself and z s in this does not prove however that ms holter had no gross_income or had gross_income in an amount less than dollar_figure for that year see sec_152 similarly petitioner did not prove that she there is nothing in the record to suggest that z s was petitioner’s foster_child ie that z s had been placed with petitioner by an authorized_placement_agency or by judgment decree or other order of any court of competent jurisdiction see sec_152 c provided more than half of ms holter’s support in see sec_152 thus ms holter was not a qualifying_relative of petitioner in in conclusion we hold that petitioner is not entitled to a dependency_exemption deduction for either ms holter or z s for respondent’s determination is therefore sustained iii earned_income_credit in the case of an eligible_individual sec_32 allows an earned_income_credit an eligible_individual includes an individual who has a qualifying_child for the taxable_year see sec_32 as relevant herein a qualifying_child means a qualifying_child as defined in sec_152 sec_32 however as we have just concluded petitioner did not have a qualifying_child as defined in sec_152 in accordingly we hold that petitioner is not entitled to an earned_income_credit for respondent’s determination is therefore sustained an eligible_individual also includes an individual who does not have a qualifying_child see sec_32 however an earned_income_credit is available to such an individual only if his or her adjusted_gross_income is less than dollar_figure see revproc_2004_71 sec_3 2004_2_cb_970 because petitioner’s adjusted_gross_income exceeded that amount in petitioner is not entitled to an earned_income_credit for that year without a qualifying_child iv additional_child_tax_credit sec_24 allows a child_tax_credit with respect to each qualifying_child of the taxpayer sec_24 provides that a portion of the credit may be refundable which portion is commonly referred to as the additional_child_tax_credit as just stated the child_tax_credit under sec_24 is allowed with respect to each qualifying_child as relevant herein the term qualifying_child is defined by sec_24 to mean a qualifying_child of the taxpayer as defined in sec_152 who has not attained age however as we have previously concluded petitioner did not have a qualifying_child as defined in sec_152 in accordingly we hold that petitioner is not entitled to an additional_child_tax_credit for respondent’s determination is therefore sustained v filing_status sec_2 defines head_of_household for filing_status purposes as relevant herein an individual is considered a head of a household if the individual maintains as his or her home a household that constitutes for more than half of the taxable_year the principal_place_of_abode as a member of such household of either a qualifying_child of the individual as defined in sec_152 or any other person who is a dependent of the taxpayer but only if the taxpayer is entitled to a dependency_exemption deduction for such person as previously discussed neither ms holter nor z s was either a qualifying_child or a qualifying_relative of petitioner in in short petitioner lacks a qualifying_child and she has not shown that there is any other person who is her dependent such that she would be entitled to a deduction for such person under sec_151 accordingly we hold that petitioner is not entitled to head_of_household filing_status for respondent’s determination of single filing_status is therefore sustained vi conclusion to reflect our disposition of the disputed issues decision will be entered for respondent
